Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s election of claims 11-16, 18 in the reply filed on 6/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Thus, claims 17 and 19 are withdrawn from further consideration as being drawn to non-elected subject matter.

Thus, the election of species is hereby made FINAL.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s)  11-13, 15, 16, 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN 103202429 and as evidenced by Lacerda et al. (of record).   

CN teaches that vitis vinifera (grape) leaf extract were extracted with water since the grape leaf and the water are both used together to make the vermicelli (noodles) and can be used to treat deaf (ness) which will be sensorineural hearing loss since deafness is total hearing loss which inherently would be sensorineural since the person cannot hear anymore since they are deaf, see paragraphs 8-11, 20, and the claims. Note that Lacerda states that resveratrol is known to inherently be in grape leaves, see page 126. Note that water can be the pharmaceutically acceptable carrier. Note also that the grape leaf extract was inherently used at an effective amount since deaf (ness) was treated, see paragraph 20. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-13, 15, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103202429 and as evidenced by Lacerda et al. (of record).   

CN teaches that vitis vinifera (grape) leaf extract were extracted with water since the grape leaf and the water are both used together to make the vermicelli (noodles) and can be used to treat deaf (ness) which will be sensorineural hearing loss since deafness is total hearing loss which inherently would be sensorineural since the person cannot hear anymore since they are deaf, see paragraphs 8-11, 20, and the claims. Note that Lacerda states that resveratrol is known to inherently be in grape leaves, see page 126. Note that water can be the pharmaceutically acceptable carrier. Note also that the grape leaf extract was inherently used at an effective amount since deaf (ness) was treated, see paragraph 20. 


In the event is is seen that the grape leaf of CN is not inherently extracted with water (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use water to extract the grape leaf since water is clearly used to make the noodles and then that resulting composition is used to treat deaf (ness) thus reading right on the claimed invention. 




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655